Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 01/05/2022 is acknowledged. Claims 11-20 are withdrawn. The traversal is on the ground(s) that examination of Group II claims 11-20 will not impose serious burden as the subject matter of these claims is overlapping with Group I claims 1-10. This is not found persuasive because in Group II (claims 11-20), there is a method claim. In Group I (claims 1-10), there is an apparatus claim. They belong two different classification groups which need to search separately.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 4, 6 and 8 are objected to because of the following informalities:
In claim 4, line 1, ‘voltage source’ should read “the voltage source”
In claim 6, line 1, ‘carbon nanostructure’’ should read “the carbon nanostructure”
In claim 8, line 1, ‘the collector and is matched’ should read “the collector is matched”
In claim 8, line 2, ‘polymer solution’ should read “the polymer solution”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 recites a process step of ‘comprising pyrolizing the carbon nanostructure (a product)’ depended on the apparatus claim 1 and failing to further limit the apparatus. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez-Garcia et al. (US 9,895,706) in view of Chen et al. (US 2008/0160856).
Regarding claims 1, 7, Velasquez-Garcia discloses that, as illustrated in Figs. 1A, 3, 8, 12A-12B and 19B, a system for producing a nanostructure by low voltage (col. 15, lines 29-40) near-field (col. 26, lines 51-54) electromechanical spinning, the system including:
an injector (Fig. 1A, item 104; col. 27, lines 19-24) configured to output a polymer solution to an extruder tip, the injector including an absorbent band (e.g., Fig. 6B, item 603) to control curvature of a polymer solution droplet of the extruder tip (Figs. 14A-14D (a Taylor cone emission) (col. 4, lines 16-19); col. 7, lines 16-36); 
a collector (Fig. 1A, item 106 (electrode));
a voltage source (Fig. 1A, item 107) configured to apply to the extruder tip and the collector; and
a stage (Fig. 1A, items 102 and 108) configured to position the extruder tip relative to the collector (col. 26, lines 51-54),
wherein the extruder tip is positioned toward the collector to form a sustained jet (Fig. 3, item 310) of the polymer solution with collector (Fig. 3, item 306), and
wherein the stage is configured to move relative to the collector to form a nanostructure (col. 14, lines 53-55 (nanofibers); col. 26, lines 52-54).
It is well settled that the intended uses of and the particular material (such as a carbon nanostructure) used in an apparatus (system) have no significance in determining patentability of apparatus claims. Ex parte Thibault,164 U.S.P .Q. 666 (Bd. Pat. App. 1969). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647. 

Velasquez-Garcia discloses that, also, the high surface-to-volume ratio of nanofibers can make nanofiber mats particularly useful as scaffolds for catalyst dispersion in fuel cells (col. 24, lines 34-36). However, Velasquez-Garcia does not explicitly disclose a carbon nanostructure on the collector drum being applied to a carbon electrode scaffold. In the same field of endeavor, nanofibers, Chen discloses that, the collection substrate 108 can be a fabric containing coarse fibers 208, the surface of a roll or drum (rotation) ([0053], lines 1-3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasquez-Garcia to incorporate the teachings of Chen to provide a carbon nanostructure on the collector drum being applied to a carbon electrode scaffold (related to claim 7). Doing so would be possible for a product to have discrete areas with distinct properties, as recognized by Chen ([0004], [0005]).
Regarding claim 4, Velasquez-Garcia discloses that, it is believed that the application of a voltage above the threshold voltage triggers instability in the fluid at the protrusion tips, producing fluid discharge (e.g., in the form of a substantially continuous stream of the fluid and/or in the form of droplets of the fluid). It is believed that the use of protrusions with smaller tips can allow one to operate at smaller applied voltage (col. 5, lines 44-50). Thus, Velasquez-Garcia discloses that, in the system the voltage source is configured to control meniscus curvature of the droplet of the extruder tip as a function of the applied voltage, and wherein the voltage source is a low voltage source (col. 21, lines 46-60).
Regarding claim 8, Velasquez-Garcia does not explicitly disclose rotating velocity of the collector is matched to velocity of the sustained jet of the polymer solution. Chen discloses that, the airflow carries the forming or formed electrospun fibers 114A, 114B and 114C into coarse fibers located on the moving substrate 108 (rotatable roll or drum ([0053], lines 2-3)) that, in one embodiment, have not yet cooled ([0055], lines 1-7). Thus, Chen discloses that, rotating velocity of the collector is matched to velocity of the sustained jet of the polymer solution.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Velasquez-Garcia to incorporate the teachings of Chen to provide rotating velocity of the collector is matched to velocity of the sustained jet of the polymer solution. Doing so would be possible for a product to have discrete areas with distinct properties, as recognized by Chen ([0004], [0005]).
Regarding claim 9, Velasquez-Garcia does not explicitly disclose the polymer solution includes polyacrylonitrile and dimethylformamide. 
It is well settled that the intended uses of and the particular material (such as the polymer solution including polyacrylonitrile and dimethylformamide) used in an apparatus (system) have no significance in determining patentability of apparatus claims. Ex parte Thibault,164 U.S.P .Q. 666 (Bd. Pat. App. 1969). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647. 

Further, Chen discloses that the polymer solution includes polyacrylonitrile ([0034], lines 6-7) and dimethylformamide ([0034], line 17). The claimed the polymer solution includes polyacrylonitrile and dimethylformamide is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the polymer solution including polyacrylonitrile and dimethylformamide for producing the plurality of electrospun fibers comes from Chen itself.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Velasquez-Garcia et al. and Chen al. as applied to claim 1 above, further in view of Pourdeyhimi et al. (US 2017/0137970). 
Regarding claim 2, Velasquez-Garcia does not explicitly disclose that the polymer solution is a single polymer and the absorbent band is a paper band configured to wick excess polymer solution from the extruder tip.
It is well settled that the intended uses of and the particular material (such as the polymer solution being a single polymer) used in an apparatus (system) have no significance in determining patentability of apparatus claims. Ex parte Thibault,164 U.S.P .Q. 666 (Bd. Pat. App. 1969). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647. 

Further, Chen discloses that, in one embodiment, the plurality of electrospun fibers are produced from a single polymer ([0007], lines 13-14). The claimed the single polymer is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with a single polymer for producing the plurality of electrospun fibers comes from Chen itself.
In the same field of endeavor, forming fibers, Pourdeyhimi discloses that, the third material can be a film-like material or a paper material in some embodiments ([0014], lines 8-9). The claimed the paper band is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the absorbent band being a paper band comes from Pourdeyhimi itself.  
Claims 3, 5-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Velasquez-Garcia et al. and Chen al. as applied to claim 1 above, further in view of Bisht et al. (US 8,586,148). 
Regarding claim 3, Velasquez-Garcia discloses that, as illustrated in Fig. 1A, the collector is configured to support at least one substrate (Fig. 1A, item 106) to receive the nanostructure. Velasquez-Garcia does not explicitly disclose the collector and the injector are configured to pull and thin the carbon nanostructure. In the same field of endeavor, electrospinning, Bisht discloses that, as illustrated in Fig. 2, the collector and injector are configured to pull and thin the carbon nanostructure (col. 5, lines 30-33 and col. 10, lines 16-19). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Bisht to provide a carbon nanostructure on the collector drum and the collector and the injector are configured to pull and thin the carbon nanostructure. Doing so would be possible to yield thinner carbon nanofibers and opening up an even wider range of applications, including electrochemical sensors and energy storage, as recognized by Bisht (col. 1, lines 28-40).
Regarding claims 5-6, Velasquez-Garcia does not explicitly disclose the polymer solution droplet to the collector to form a liquid bridge, and wherein the droplet and the sustained jet are retracted to a first distance following formation of the liquid bridge.
Velasquez-Garcia does not disclose the carbon nanostructure is an ultra-thin carbon fiber having a diameter of about 2-5 nanometers (nm).
It is well settled that the intended uses of and the particular material (such as the carbon nanostructure is an ultra-thin carbon fiber having a diameter of about 2 to 5 nanometers) used in an apparatus (system) have no significance in determining patentability of apparatus claims. Ex parte Thibault,164 U.S.P .Q. 666 (Bd. Pat. App. 1969). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647.  
Bisht discloses that, as illustrated in Fig. 2, the polymer solution droplet to the collector to form a liquid bridge, and wherein the droplet and the sustained jet are retracted to a first distance following formation of the liquid bridge (col. 3, lines 58-67 and col. 4, lines 1-8).
Further, Bisht discloses that, low voltage operation at around 200 V permits the patterning of very thin nanofibers having diameters below 20 nm (in the range of 2-5 nanometers) (col. 7, lines 28-29).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Bisht to provide the polymer solution droplet to the collector to form a liquid bridge, and wherein the droplet and the sustained jet are retracted to a first distance following formation of the liquid bridge and have the carbon nanostructure is an ultra-thin carbon fiber having a diameter of about 2-5 nanometers. Doing so would be possible to apply a computer to control an x-y-z motion stage and produce ultra-thin nanofibers, as recognized by Bisht (col. 4, lines 8-21; col. 7, lines 28-36).
Regarding claim 10, Velasquez-Garcia does not explicitly disclose that the system comprising pyrolyzing the carbon nanostructure. Bisht discloses that, polymeric nanofibers can also be pyrolyzed to yield thinner carbon nanofibers (or nanostructures) (col. 1, lines 37-39). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Bisht to provide the system comprising pyrolyzing the carbon nanostructure. Doing so would be possible to apply a computer to control an x-y-z motion stage, as recognized by Bisht (col. 4, lines 8-21).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742